A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 8, 10 to 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goethals et al. “Sealed ultra low-k…”, cited by applicants in the IDS dated 4/4/19.
	In the left hand column on page 3962 Goethals et al. teach the preparation of cyclic carbon bridged organosilanes.  This is shown in Scheme 1 on the bottom of the page.  This contains a mixture of monomers meeting (Ia) and (Ib) as claimed.  This meets step (a).  The mixture is dissolved into a mixture of ethanol, water and HCl, which meets step (b).  Note that no structure directing agent is present.  The solutions are coated to form a top layer, meeting step (c), and then dried at an elevated temperature meeting step (d).  As such Goethals et al. meets each claimed method step.

	For both of these limitations, note that the process steps claimed that result in this property are each fully met by the process in Goethals et al.  Since the process steps are the same, the resulting product will inherently and necessarily be the same as well.  Performing the same process would result in the same product.  
	As such the method in Goethals et al. appears to be inherently the same as that claimed.
	For claims 2 and 4 note that these limitations are specifically shown in Scheme 1.
	For claim 5 note that this does not require a basic mixture.
	For claim 6 note that the organosilica dense layer is prepared from HCl in water in an amount of HCl that falls within the claimed pH range.
	For claim 7 note that the solution is aged from 0 to 9 days.
	For claim 8 note that the term “up to” has no lower limit and allows for 0 hours at this temperature range.
	For claims 10 to 12, note that supra regarding identical processes resulting in the same products.  
	For claims 16 and 17, note that this is the same process as shown in Scheme 1.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goethals et al.
	While this reference does not specifically teach a ratio of the two carbon bridged organosilanes, the skilled artisan recreating this experiment would have been motivated to adjust the amounts and ratios of each in an effort to optimize the density of the organosilica dense layer prepared therefrom.  Note that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goethals et al. in view of Li et al.
For claim 8, as an alternative to the rejection made supra, the Examiner notes that Li et al. prepare a similar organosilica material, one formed from only the first cyclic carbon bridged organosilane in Scheme 1.  This reference teaches that the product can be cured at a temperature range of greater than 10oC as found in paragraphs 376 and on.  This teaches a step of forming a pre-product followed by drying as claimed.  The pre-product can be formed at a temperature including values within the claimed range of from 50 to 200oC.  In the absence of any mention of a temperature, it appears that Goethals et al. form the organosilica top layer at room temperature.  From the teachings in Li et al., indicating that cure can occur from room temperature to as high as 200oC, one having ordinary skill in the art would have been motivated to perform this step in Goethals et al. at a higher temperature with the expectation of obtaining a comparable product.  Additional motivation arises from the fact that the skilled artisan would have expected an increase in temperature to correspond to reduced time, thus providing a benefit to increased time.  
	For claim 9, Goethals et al. do not teach drying the pre-polymer at a temperature within the claimed range.  Rather Goethals et al. teach drying at 400oC.  Li et al. teach in paragraph 379 and on a step of drying that can occur at a temperature range of from 50 to 600oC.  From this one having ordinary skill in the art would have found drying the organosilica layer in Goethals et al. at a temperature within the claimed range to have been obvious, with the expectation of obtaining an equivalent and predictable product.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al.
	The basis for this rejection relies on the fact that the final product claimed requires only siloxanes units of Formula [R1R2SiCH2]3.  
	Claim 14 is in product by process format, wherein the claimed product, as noted supra, requires only siloxanes units of Formula [R1R2SiCH2]3.  
	Li et al. teach making a siloxane material.  See for instance Example 1 which prepares such a siloxane.  While this is made by a different process the product in this product by process claim appears to be the same.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based 

Applicants’ traversal has been considered but is not deemed persuasive.
	For the rejection over Goethals et al., applicants’ traversal refers to the mesoporous organosilica prepared with a structure directing agent on page 3962, Col. 1, para. 3.  This is different than the specifically referenced scheme 1 on the bottom of page 3962.  Note that this scheme does not contain a structure directing agent.  Also note that there is no indication of a two phase material as this forms a dense silica layer that is a single layer.  For the obviousness rejections, applicants’ traversal relies on the limitations of claim 1 such that these rejections are maintained for a comparable reason.
	For the rejection over Li et al. alone, applicants’ remarks make no sense as it refers to the Goethals reference.  The rejection above does not involve Goethals.  As such this rejection is also maintained.  Note that this improper basis for a traversal is comparable to that made in the previous response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


Mgm
2/10/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765